On Motion to Dismiss.
TaliaeerRO, J.
This motion is made on the ground that the amount in controversy is less than $500, and that this court is therefore without jurisdiction.
Smith & McKenna sued Charles for $686 92, and obtained judgment for $636. Execution was issued and Charles’ interest in his father’s succession was seized and sold for the sum of $1750. A rule was taken ou the sheriff to show cause why he should not pay over to the plaintiffs the amount of their judgment out of the proceeds, and they made parties to the rule; several other creditors of Charles having judgments against him of record, among them Glover & Odendahl, the appellants, who claimed to be paid in preference to the others on *504the ground of priority of record. Their judgment is for $251, with a small amount of interest.
The judgment on the rule gave precedence to three of the creditors over Glover & Odendahl, decreeing to them and to Lawrence & Co. the remainder pro rata after the first three creditors were paid. From this decree Glover & Odendahl and Lawrence & Co. have appealed. The motion is made to dismiss the appeal of Glover & Odendahl.
We regard these proceedings as in the nature of a concursus, and, therefore, conclude that the appellants have the right to appeal. 3 Rob. 5; 2 An. 189.
It is ordered that the motion to dismiss be overruled.